Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William B. Slate, (Reg. #37238) on February 03, 2022.

The application has been amended as follows: 

Claim 1: A turbine engine comprising: 
a compressor; 
a combustor; 
a turbine;
a gas flowpath passing consecutively through the compressor, combustor, and turbine; and 
inlet member along the gas flowpath upstream of the compressor and comprising a unitarily-formed single piece combination of:
 a three dimensional (3D) lattice portion; and
 a nose cap body surrounding the lattice portion, wherein
the lattice portion has a depth along and at an axial centerline of less than 75% of a depth along an axis substantially parallel to the axial centerline and at a location of a radially inboard extreme of a radial interface between the lattice portion and the nose cap body.

Claim 4 (Cancelled).

Claim 10 (Cancelled).

Claim 17: A turbine engine inlet member comprising a unitarily-formed single piece combination of: 
a three dimensional (3D) lattice portion; and 
a nose cap body surrounding the lattice portion, wherein:
the lattice portion has a depth along and at an axial centerline of less than 75% of a depth along an axis substantially parallel to the axial centerline and at a location of a radially inboard extreme of a radial interface between the lattice portion and the nose cap body.


Claim 21:  The turbine engine inlet member of claim 19 wherein: the depth at [[an]]the axial centerline [[of]]is 25% to 50% of [[an]] the depth at [[a]]the location 


Claim 22 (New): A turbine engine inlet member comprising a unitarily-formed single piece combination of:
a three dimensional (3D) lattice portion; and
a nose cap body surrounding the lattice portion,
wherein:

the aft perimeter portion is conical or frustoconical.


Claim 23 (New): The turbine engine inlet member of claim 22 wherein:
the single piece combination is an aluminum-silicon alloy.

Allowable Subject Matter
Claims 1-3, 5-9, and 11-23 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of gas turbine inlet, relevant prior art  Alexanders (US 2007/0028589) and Grissino (US 2017/0268424) teaches  a turbine engine inlet member comprising a unitarily-formed single piece combination of: a three dimensional (3D) lattice portion; and  a nose cap body surrounding the lattice portion, and the three dimensional lattice portion has a domed forward perimeter portion and a rearwardly divergent aft perimeter portion.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the lattice portion has a depth along and at an axial centerline of less than 75% of a depth along an axis substantially parallel to the axial centerline and at a location of a radially inboard extreme of a radial interface between the lattice portion and the nose cap body” (for independent Claims 1 and 17) and/or “the aft perimeter portion is conical or frustoconical” (for independent Claim 22). In addition, it is noted, that Applicant as established that such geometry of the lattice provides advantageous decrease of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741